
	
		II
		111th CONGRESS
		1st Session
		S. 1676
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2009
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To allow for use of existing Section 8 housing funds so
		  as to preserve and revitalize affordable housing options for low-income
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Housing Preservation and
			 Revitalization Act of 2009.
		2.Affordable
			 housing preservation and revitalization programSection 8 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f) is amended by adding at the end the following:
			
				(ff)Affordable
				housing preservation and revitalization program
					(1)In
				generalThe Secretary of Housing and Urban Development shall
				ensure that funds in the residual receipts account of an eligible multifamily
				housing property are transferred, at the time of a qualified sale or exchange,
				to a preservation entity.
					(2)PurposeThe
				purpose of this subsection is to facilitate the transfer of multifamily housing
				projects with expiring housing assistance payments contracts to preservation
				entities that are committed to maintaining the affordability and preservation
				of such projects by allowing expanded access to existing residual receipts to
				assist with the acquisition and rehabilitation of the project.
					(3)Use of
				fundsA preservation entity that acquires an eligible multifamily
				housing property through a qualified sale shall, subject to the approval of the
				housing agency, use the funds in the residual receipts account transferred to
				it, or for its benefit—
						(A)to pay for
				rehabilitation costs approved by the housing agency;
						(B)to deposit funds
				into the replacement reserve account of the property;
						(C)to pay for social
				and other services that directly benefit the tenants of such property, but in
				any 1 year such payments may not exceed 10 percent of the balance of the
				residual receipts account of the property at the end of the prior fiscal
				year;
						(D)to pay for costs
				associated with the acquisition of the property, but such payments may not
				exceed 50 percent of the amount in the residual receipts account of the
				property at the time of acquisition; and
						(E)to pay for any
				other costs that have been approved by the housing agency and will directly
				benefit the tenants of the property.
						(4)DefinitionsIn
				this subsection, the following definitions shall apply:
						(A)Affordability
				and use restrictionsThe term affordability and use
				restrictions means the affordability and use restrictions in connection
				with project-based housing assistance payments made under this section.
						(B)Extended use
				periodThe term extended use period means the later
				of—
							(i)30 years after
				the close of the sale of an eligible multifamily housing property to a
				preservation entity, or
							(ii)upon the
				expiration of the remaining useful life of the eligible multifamily property
				taking into account any rehabilitation undertaken in connection with the
				acquisition of said property by the preservation entity, as such remaining
				useful life is determined by the housing agency,
							provided that, such extended use
				period shall terminate in the event that the Secretary of Housing and Urban
				Development is unable to provide Section 8 assistance on terms at least as
				advantageous to the preservation entity as exist at the time of the acquisition
				of such eligible multifamily housing property.(C)Eligible
				multifamily housing propertyThe term eligible multifamily
				housing property means a project that—
							(i)is receiving
				project-based housing assistance payments under this section; and
							(ii)was financed
				pursuant to part 883 of title 24, Code of Federal Regulations, on or after
				February 29, 1980.
							(D)Housing
				agencyThe term housing agency means, with respect
				to any eligible multifamily housing property, the housing agency which
				administers housing assistance with respect to such property.
						(E)Preservation
				entityThe term preservation entity means an
				entity—
							(i)that is—
								(I)a nonprofit
				corporation under State law that is exempt from Federal income taxation
				pursuant to paragraph (3) or (4) of section 501(c) of the Internal Revenue Code
				of 1986; or
								(II)a limited
				partnership or limited liability company where the sole general partner or sole
				managing member of such ownership entity is a nonprofit corporation under State
				law which is exempt from Federal income taxation pursuant to paragraphs (3) or
				(4) of section 501(c) of the Internal Revenue Code of 1986; and
								(ii)approved by the
				housing agency that has the capacity to acquire and preserve an eligible
				multifamily housing property.
							(F)Qualified
				sale
							(i)In
				generalThe term qualified sale means the sale of an
				eligible multifamily housing property to a preservation entity which agrees to
				maintain affordability and use restrictions regarding the property that
				are—
								(I)for a term of not
				less than the extended use period; and
								(II)legally
				enforceable.
								(ii)Future
				applicability of restrictionsThe restrictions under subparagraph
				(A) shall be—
								(I)binding on all
				successors and assigns of the preservation entity; and
								(II)recorded as a
				restrictive covenant on the property pursuant to State law.
								(G)Residual
				receiptsThe term residual receipts means—
							(i)funds generated
				by a property in excess of the amount needed for operating expenses, operating
				reserve requirements, and allowable distributions to project owners; and
							(ii)includes any
				other funds that the Secretary, in his or her discretion, designates as
				residual receipts.
							(5)Residual
				receipts not treated as Federal fundsFor the purposes of section
				42 of the Internal Revenue Code of 1986, residual receipts used or transferred
				under this section shall not be considered Federal
				funds.
					.
		
